Paul W. Brown, J.,
dissenting. Where, in the erection of a facility any portion of expense can be identified ¿ts required exclusively for air pollution control, a certificate of exemption is authorized by R. C. 5709.21. The purpose of this and related sections is to encourage design which brings about cleaner air. Inherent in the overall scheme is recognition of the fact that such design usually results in greatly increased expense. Such expense if clearly identifiable is certifiable as exempt. The “black box” or “component” approach to exemption used by the Board of Tax Appeals is in my opinion destructive of legislative intent evident in the statute.
Locher, J., concurs in the foregoing dissenting opinion.